NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               PENNY L. LANDVOGT,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2013-3016
                ______________________

    Petition for review of Merit System Protection Board
in No. CH0831110684-I-1
                  ______________________

                 Decided: June 6, 2013
                ______________________

   PENNY L. LANDVOGT, of Janesville, Wisconsin, pro se.

     SCOTT R. DAMELIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Principal Deputy
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and DEBORAH A. BYNUM, Assistant Director.
                 ______________________
2                           PENNY LANDVOGT    v. OPM



    Before DYK, CLEVENGER, and MOORE, Circuit Judges.
     PER CURIAM.
    Penny L. Landvogt seeks review of the final decision
of the Merit Systems Protection Board (“Board”) affirming
the decision by the Office of Personnel Management
(“OPM”) that she is not eligible to receive annuity benefits
under the Civil Service Retirement System (“CSRS”).
Landvogt v. Office of Personnel Management, Docket No.
CH-0831-11-0684-I-1 (Merit Sys. Prot. Bd. August 17,
2012). We affirm.
                             I
     Ms. Landvogt was employed as an instructor from
1969 to 1983 at the University of Wisconsin, Madison as
part of the Department of Agriculture’s Extension Service,
initially on a non-Federal appointment from 1969 to 1971
and then in a Federal position from 1971 to 1983, when
she retired. During her Federal service, retirement
deductions under CSRS totaling $14,655.57 were with-
held from her paycheck.
    On September 13, 1983, Ms. Landvogt submitted an
Application for Refund of Retirement Deductions, Stand-
ard Form, requesting a refund of her CSRS retirement
contributions. The Individual Retirement Record—CSRS
form maintained by OPM shows that, pursuant to her
refund application, the agency authorized a refund to Ms.
Landvogt of $14,655.57 on November 30, 1983.
    On May 13, 2011, Ms. Landvogt submitted to OPM a
CSRS Application for Deferred Retirement, asserting
entitlement to a Federal annuity based on the retirement
deductions taken during the period of her Federal service.
Ms. Landvogt acknowledged that she had applied, in her
own handwriting, for refund of her retirement contribu-
tions. She stated that “I cannot recall or find any record
of having received the refund.” On June 24, 2011, OPM
denied her application in a letter to her explaining that
 PENNY LANDVOGT   v. OPM                              3



pursuant to her request in 1983, OPM authorized the
refund of her previous contributions. The letter further
explained that 5 U.S.C. § 8342(a) voids annuity rights
that are based on refunded contributions.
    Ms. Landvogt appealed OPM’s negative decision to
the Board.
                           II
    Because Ms. Landvogt did not request a hearing, an
Administrative Judge (“AJ”) decided her appeal based on
written submissions of the parties. Ms. Landvogt’s argu-
ment was that she had not received the refund of her
retirement contributions, and thus those contributions
remained with the government, entitling her to a CSRS
retirement annuity. The AJ’s decision noted that in this
case, where the appellant denies receipt of the refund of
her retirement contributions, the appellant bears the
burden of proving such non-receipt by preponderant
evidence. See Rint v. Office of Pers. Mgmt., 48 M.S.P.R.
69, 71-72, aff’d, 950 F.2d 731 (Fed. Cir. 1991).
    The AJ recited the following facts. Ms. Landvogt ad-
mitted that she applied for and completed the Refund of
Retirement Deductions form, in her own handwriting.
Ms. Landvogt did not contact OPM until 2011, approxi-
mately 28 years after OPM authorized payment of the
refund of her retirement deductions, upon her retirement.
OPM submitted Ms. Landvogt’s record showing OPM’s
November 30, 1983, authorization of the refund. Against
this evidence stood only Ms. Landvogt’s unsworn, uncor-
roborated denial that she had received the refund. The
AJ concluded that “[t]his is compelling evidence that a
refund was forwarded to the appellant.”
    Ms. Landvogt petitioned for review by the full Board,
continuing to assert that she had not received the refund
of her retirement contributions. The full Board denied
4                           PENNY LANDVOGT   v. OPM



her petition. Ms. Landvogt then timely sought review in
this court.
                            III
     Our authority to review the final decision of the Board
is constrained by statute. We must affirm a final decision
of the Board unless we determine that it is arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law. The Board’s decision must be sup-
ported by substantial evidence. 5 U.S.C. § 7703(c).
     The relevant underlying facts of this case are not in
dispute. Ms. Landvogt applied in 1983 for a refund of her
retirement contributions. OPM authorized the payment
of the requested refund. Under these circumstances,
there is a presumption that the payment of the refund
was made. See Bernklau v. Principi, 291 F.3d 795, 801
(Fed. Cir. 2002) (“The ‘presumption of regularity’ supports
official acts of public officers. In the absence of clear
evidence to the contrary, the doctrine presumes that
public officers have properly discharged their official
duties.” (citing Butler v. Principi, 244 F.3d 1337, 1340
Fed. Cir. 2001))). Ms. Landvogt has not asserted that
OPM used an incorrect address to send her refund in
1983; nor has she offered any information to undermine
the presumption of regularity, beyond her unsworn and
uncorroborated statement that she did not receive the
refund.
     We agree with the Board that Ms. Landvogt failed to
carry her burden to prove non-receipt of the authorized
refund of $14,655.75. Substantial evidence supports the
conclusion that the refund was received. We therefore
affirm the final decision of the Board.
                       AFFIRMED
                          COSTS
    No costs.